DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation "the landing platform" in claim 1, last 2 lines.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the Examiner is interpreting “the landing platform” in claim 1, last 2 lines, as -- a landing platform --.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. (Pub No. US 2018/0141682 A1) in view of Patrick et al. (Pub No. US 2015/0158587 A1).  
Regarding claim 1
	Blake teaches a method comprising: an unmanned aerial vehicle (UAV) (See figures 1-3B, ref # 125, 225, & 325) to extend a tether (See figures 1-3B, ref # 232 & 332) of the UAV (See figures 1-3B, ref # 125, 225, & 325) as the UAV (See figures 1-3B, ref # 125, 225, & 325) approaches a landing structure; (See figures 1-3B, ref # 100 & 200) guiding, by a tether guide (See paragraph 0073 & figures 3A & 3B, ref # 320) coupled to the landing structure, (See figures 1-3B, ref # 100 & 200) the extended tether (See figures 1-3B, ref # 232 & 332) such that a payload coupling apparatus (See figures 2A & 2B, ref # 230) coupled to a distal end of the tether (See figures 1-3B, ref # 232 & 332) reaches a target location; (See figures 1-3B, ref # 240) and the UAV (See figures 1-3B, ref # 125, 225, & 325) to retract the tether (See figures 1-3B, ref # 232 & 332) after the UAV (See figures 1-3B, ref # 125, 225, & 325) has departed from the landing platform.  (See figures 1-3B, ref # 105, 205, & 305)  
	Blake is silent about unwinding a spool; and winding a spool.  
	However, Patrick teaches unwinding a spool (See paragraphs 0022 & 0027-0028) of an unmanned aerial vehicle (UAV) (See figures 1A-2B, ref # 100) to extend a tether (See figures 1A-2B, ref # 102) of the UAV; (See figures 1A-2B, ref # 100) and winding the spool (See paragraphs 0022 & 0027-0028) of the UAV (See figures 1A-2B, ref # 100) to retract the tether (See figures 1A-2B, ref # 102) after the UAV (See figures 1A-2B, ref # 100) has departed.  (See paragraphs 0022 & 0027-0028)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an unwinding a spool of an unmanned aerial vehicle (UAV) to extend a tether of the UAV; and winding the spool of the UAV to retract the tether after the UAV has departed as taught by Patrick in the UAV of Blake, so as to extend and retract the tether of the UAV.  

Regarding claim 3
	Blake teaches wherein the tether (See figures 1-3B, ref # 232 & 332) extends a length such that the payload coupling apparatus (See figures 2A & 2B, ref # 230) is below the tether guide (See paragraph 0073 & figures 3A & 3B, ref # 320) as the UAV (See figures 1-3B, ref # 125, 225, & 325) approaches the landing structure.  (See figures 1-3B, ref # 100 & 200)  
	Blake is silent about wherein the spool of the UAV is unwound.  
	However, Patrick teaches wherein the spool (See paragraphs 0022 & 0027-0028) of the UAV (See figures 1A-2B, ref # 100) is unwound such that the tether (See figures 1A-2B, ref # 102) extends a length.  (See paragraphs 0022 & 0027-0028)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a spool of the UAV is unwound such that the tether extends a length as taught by Patrick in the UAV of Blake, so as to extend and retract the tether of the UAV.  

Regarding claim 9
	Blake teaches further comprising: coupling a payload (See figures 2A-3B, ref # 235 & 330) to the payload coupling apparatus (See figures 2A & 2B, ref # 230) when the payload coupling apparatus (See figures 2A & 2B, ref # 230) is at the target location.  (See figures 2A & 2B, ref # 240)  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. (Pub No. US 2018/0141682 A1) in view of Patrick et al. (Pub No. US 2015/0158587 A1) as applied to claim 1 above, and further in view of McGeer et al. (Pub No. US 2014/0124619 A1).  
Regarding claim 8
	A modified Blake is silent about wherein the tether guide is conical.  
	However, McGeer teaches wherein the tether guide (See figures 1A-2, ref # 6, 9, & 10) is conical.  (See figures 1A-2, ref # 9)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a tether guide is conical as taught by McGeer in the modified UAV of Blake, since a conical shaped tether guide is a well-known shape.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-13, 15, & 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, & 9 of U.S. Patent No. 10,875,648 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Instant Application are broader and thus fully met.  
Regarding claim 10
	Patent (648) teaches a system comprising: an unmanned aerial vehicle (UAV) that comprises a tether, wherein a distal end of the tether is coupled to a payload coupling apparatus; and a structure comprising: a landing platform for the UAV; a tether guide coupled to the landing platform, wherein the tether guide directs the tether of the UAV such that the payload coupling apparatus arrives at a target location; and 62an opening, wherein the tether guide directs the payload coupling apparatus through the opening of the structure.  (See claim 1)  

Regarding claim 11
	Patent (648) teaches wherein the UAV extends the tether before arriving at the structure.  (See claim 1)  
	This would be inherent in order for the tether guide to guide the tether.  

Regarding claim 12
	Patent (648) teaches wherein the UAV does not retract the tether until departing from the structure.  (See claim 1)  
	This would be inherent in order for the tether guide to guide the tether.  

Regarding claim 13
	Patent (648) teaches wherein the tether guide comprises an edge of the landing platform.  (See claim 3)  

Regarding claim 15
	Patent (648) teaches a structure, comprising: a platform for an unmanned aerial vehicle (UAV), where the UAV comprises a tether and a payload coupling apparatus, wherein the payload coupling apparatus is coupled to a distal end of the tether; an opening wherein the payload coupling apparatus passes through the opening of the structure during at least one of a departure or landing operation; and a tether guide coupled to the platform, wherein the tether guide directs the tether such that the payload coupling apparatus passes through the opening of the structure.  (See claim 1)  

Regarding claim 17
	Patent (648) teaches wherein the tether guide is conical and defines the opening of the structure, and wherein during the departure or landing operation the payload coupling apparatus pass through the opening of the structure.  (See claim 9)  

Regarding claim 18
	Patent (648) teaches wherein the tether guide comprises a plurality of edges of the platform.  (See claim 3)  

Regarding claim 19
	Patent (648) teaches wherein the tether guide directs the tether after the tether has been extended from the UAV.  (See claim 1)  
	This would be inherent in order for the tether guide to guide the tether.  

Regarding claim 20
	Patent (648) teaches wherein the tether guide defines a plurality of tether paths, wherein the tether follows one of the tether paths as the UAV travels across the landing platform, wherein each of the plurality of tether paths direct the tether such that the payload coupling apparatus arrives at the target location.  (See claim 6)  

Allowable Subject Matter
Claims 2, 4-7, 14, & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, 112 issue needs resolved.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, 
The prior art does not disclose or suggest the claimed “wherein guiding the extended tether comprises causing the payload coupling apparatus to pass through an opening of the landing structure” in combination with the remaining claim elements as set forth in claim 2.  
Regarding claim 4, 
The prior art does not disclose or suggest the claimed “further comprising: traveling in a first directional heading, by the UAV, across at least a portion of the landing structure; and guiding, by tether guide, the extended tether in a second directional heading” in combination with the remaining claim elements as set forth in claim 4.  
Regarding claim 6, 
The prior art does not disclose or suggest the claimed “wherein the tether guide comprises an edge of a landing platform coupled to the landing structure” in combination with the remaining claim elements as set forth in claim 6.  
Regarding claim 7, 
The prior art does not disclose or suggest the claimed “wherein the tether guide comprises a partition coupled to a bottom-side of a landing platform of the landing structure” in combination with the remaining claim elements as set forth in claim 7.  
Regarding claim 14, 
The prior art does not disclose or suggest the claimed “wherein the tether guide comprises a stanchion coupled to a bottom-side of the landing platform” in combination with the remaining claim elements as set forth in claim 14.  
Regarding claim 16, 
The prior art does not disclose or suggest the claimed “wherein the tether guide is coupled to a bottom-side of the platform such that the tether guide is at a lower elevation than the platform” in combination with the remaining claim elements as set forth in claim 16.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647